Citation Nr: 1504258	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Entitlement to service connection for testicular cancer.

2. Entitlement to special monthly compensation based on aid and attendance.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for Methicillin-resistant Staphylococcus aureus ( MRSA) infection.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In a rating decision in January 2014 the RO granted a 50 percent rating for the Veteran's degenerative arthritis of the left knee effective December 23, 2013 and a 50 percent rating for chondromalacia of the right knee with degenerative arthritis and bakers cyst effective December 23, 2013.  The RO noted that the decision was a full grant of benefits sought for both knees.  During the September 2014 Board hearing that Veteran confirmed that he was not appealing these issues and he also withdrew his claim of entitlement to a rating higher than 50 percent for migraine syndrome with blurred vision.  Thus the Veteran's claim for higher ratings for the left knee, right knee, and migraine syndrome with blurred vision are no longer in appellate status. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA treatment records from 2011 to 2013 and the September 2014 Board hearing transcript are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of service connection for testicular cancer, special monthly compensation based on aid and attendance, and entitlement to compensation under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.  


CONCLUSION OF LAW

The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2014); 38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

In light of the favorable determination to grant an award of TDIU,
VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A.  
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

The Veteran is service connected for the following disabilities : migraine syndrome with blurred vision rated 50 percent disabling; degenerative arthritis of the left knee rated 50 percent disabling, and chondromalacia of the right knee with degenerative arthritis and bakers cyst rated 50 percent disabling.  He is receipt of a combined 90 percent rating and thus the percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In September 2014 the Veteran testified that his service-connected knees and migraines prevent him from maintaining substantially gainful employment.  He noted that his migraine syndrome is manifested by splitting headaches.  

A review of the file shows that the Veteran has a Bachelor's degree in psychology and 2 years of graduate school.  See January 2002 VA treatment record.  The evidence also suggests that the Veteran in the past did manual labor as he injured his back loading a truck and applied for Workmen's Compensation.  See October 1994 VA examination.  

On VA examination in December 2010, the examiner reported that the Veteran has been unemployed for 10 to 20 years due to his inability to work.  It was noted that his occupational impairment was due to his inability to function when experiencing headaches, which required him to lie down.  In presenting the Veteran's history, the examiner stated that the Veteran was unable to stand for more than a few minutes and walk more than a few yards.  He used a cane and a knee brace.  The examiner opined that the Veteran's ability to obtain and maintain substantially gainful physical or sedentary employment is at least as likely as not affected by his 
service- connected disabilities.  

On VA examination in September 2013, the examiner opined that the Veteran's service-connected knees impact his ability to work based on the rationale that they cause him to be disabled.  

In light of the above, the weight of the evidence shows that the severity of the  multiple service-connected disabilities render the Veteran incapable of obtaining and retaining substantially gainful employment.  Furthermore, the favorable opinions discussed above are uncontroverted by the other evidence of record.  

Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 



REMAND

The Veteran's claim of service connection for testicular cancer needs to be remanded for outstanding medical records.  First, VA treatment record in January 2002 shows that the Veteran reported receiving income from the Social Security Administration (SSA).  As the records may be relevant to the Veteran's claim an attempt needs to be made to obtain and associate them with the claims folder.  Second, during the September 2014 Board hearing the Veteran testified that he has follow-up visits for his cancer with his VA doctor every three months and his next visit was the first week in October.  The Veteran's most recent VA medical records in the file are dated in December 2013.  Thus VA treatment records from December 2013 to the present need to be obtained and associated with the claims folder.

As for the Veteran's claim for special monthly compensation based on aid and attendance, he testified in September 2014 that from 2010 to 2011 he was in a special home where he received care for his testicular cancer.  Thus this claim is inextricably intertwined with the service connection claim for testicular cancer. See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the RO must review the Veteran's claim for special monthly compensation in conjunction with its readjudication of his claim for service connection for testicular cancer.

As for the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for MRSA, a VA treatment record in October 2010 shows that during the course of the Veteran's chemotherapy for testicular cancer a peripherally inserted central catheter (PICC) was placed for administration of therapy.  After he returned from the outside the PICC line was uncapped and there were signs of irritation.  Blood samples and cultures were taken and returned positive for MRSA.  In September 2014 the Veteran testified that since his MRSA infection his "mentality has changed".  

On VA examination in August 2011 the examiner opined that an indwelling catheter carries a risk of developing infection and there was nothing in the medical records to suggest that there was any negligence or lack of proper medical care that led to the infection.  The examiner noted that the VA treatment record in October 2010 shows that there was a suspicion that the Veteran obtained the infection through self administration of drugs through the port as he had a history of IV drug abuse.  

On remand, the VA examiner should consider whether the risk of the infection was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  Further, under 38 C.F.R. § 17.32(d), documentation of a signature informed consent is required for all diagnostic and therapeutic treatments or procedures, to include treatment that requires injections of any substance into a joint space or body cavity.  A copy of the Veteran's signed consent form is not in the claims folder and needs to be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file to specifically include VA treatment records from December 2013 to the present and any outstanding relevant medical records that may be associated with the Social Security Administration.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Associate with the record the signed consent form for the chemotherapy treatment for the Veteran's testicular cancer covering the period from June 2010 to November 2010.  If the consent form does not exist or further attempts to obtain the form would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Afterwards, schedule the Veteran for a VA examination to determine whether his MRSA was due to fault on VA's part in furnishing medical care in October 2010.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner must specifically identify the residuals associated the MRSA infection and address whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.  The examiner should explain the likelihood that the PICC line cap would become uncapped.

In determining whether the infection was reasonably foreseeable, the examiner should address whether the risk of the infection was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures when injecting any substance into a joint space or body cavity.  

The examiner should provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.  

4. Afterwards readjudicate the claims remaining on appeal.  If upon completion of the above action any of the issues on appeal remain denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


